McCabe, J.
At the general election in Porter county, in November, 1892, the appellant, Joseph Sego, and appellee’s relator, Heber Stoddard, were opposing candidates for the office of sheriff of Porter county.
The board of canvassers declared appellee’s relator, Heber Stoddard, duly elected, and the appellant contested the election, and being then the incumbent of the office refused to surrender it to the appellee’s relator. That case came to this court on appeal, entitled Sego v. Stoddard, 136 Ind. 297, and was decided yesterday by this court. The appellant still retaining the office while that case was pending in the courts of Porter county, the appellee’s relator commenced this proceeding by filing in the court below an information in the nature of a quo warranto to oust appellant from the office of sheriff.
In the circuit court the two cases were tried together at the same time and upon the same evidence.
Judgment was rendered against appellant in both cases, and both cases were appealed to this court, the other one being the one already referred to above as decided by this court. That case involved all the questions, and the identical questions, involved in this, and it is decisive of this.
The judgment is, therefore, affirmed.